




--------------------------------------------------------------------------------

EXHIBIT 10.15
















PacifiCorp


LONG-TERM INCENTIVE PARTNERSHIP PLAN


Effective January 1, 2014 and Restated Effective December 1, 2019


PLAN DOCUMENT







--------------------------------------------------------------------------------





PACIFICORP


LONG-TERM INCENTIVE PARTNERSHIP PLAN




ARTICLE I – PURPOSE AND EFFECTIVE DATE
1.1
Purpose. The purpose of this Long-Term Incentive Partnership Plan (the “Plan”)
is to permit a select group of management employees of PacifiCorp and its
subsidiaries to share in significant increases in the value of the Company
realized through the efforts of these individuals. It is intended that the Plan,
by providing this award and deferral opportunity, will assist the Company in
retaining and attracting individuals of exceptional ability and will act as an
incentive to align their interests with those of the Company. For purposes of
Internal Revenue Code Section 409A, Incentive Accounts are considered to be part
of a non-elective account balance plan type and Deferral Accounts are considered
to be part of an elective account balance plan type.

1.2
Effective Date. The Plan is effective as of January 1, 2014 and restated
effective December 1, 2019.

ARTICLE II – DEFINITIONS
For the purpose of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:
2.1Base Salary. “Base Salary” means the annual base salary rate payable to a
Participant effective January 1 (or the date of hire, if later) of the calendar
year for a particular Award Year. For purposes of the Plan, Base Salary shall be
calculated before reduction for any amounts deferred by the Participant pursuant
to the Company’s tax qualified plans which may be maintained under Section
401(k) or Section 125 of the Internal Revenue Code of 1986, as amended (the
“Code”), or pursuant to the PacifiCorp Voluntary Deferred Compensation Plan or
any other non-qualified plan which permits the voluntary deferral of
compensation. Inclusion of any forms of compensation other than such “wages” and
deferred “wages” is subject to approval of the BHE President and the Presidents.
2.2Beneficiary. “Beneficiary” means the person, persons or entity, as designated
by the Participant, entitled under Article VIII to receive any Plan benefits
payable after the Participant’s death.
2.3BHE President. “BHE President” means the President and CEO of Berkshire
Hathaway Energy Company.
2.4Board. “Board” means the Board of Directors of PacifiCorp or any duly
authorized committee.
2.5Company. “Company” means PacifiCorp, a Portland, Oregon based entity, and any
directly or indirectly affiliated subsidiary entities, and any predecessor or
successor to the business of any thereof. With respect to the obligation to make
payments to any Participant under the Plan, Company shall mean PacifiCorp and
any affiliated subsidiary entity that employs the Participant, but not any other
Company. For purposes of determining whether there has been a Separation from
Service with the Company, Company means all entities with





--------------------------------------------------------------------------------





whom the Company would be considered a single employer under Code Sections 414
(b) and (c).
2.6Determination Date. “Determination Date” means every day of the year.
2.7Disability. “Disability” means a condition of a Participant who by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months: (i) is unable to engage in any substantial gainful
activity; or (ii) is receiving income replacement benefits for a period of not
less than 3 months under a long term disability plan covering employees of the
Company.
2.8Incentive Account(s). “Incentive Account(s)” means the account or accounts
maintained on the books of the Company with respect to each Incentive Award and
used solely to calculate the amount which may be payable to each Participant
under the Plan and shall not constitute a separate fund of assets. Participants
may have more than one Incentive Account maintained on their behalf.
2.9Incentive Award(s). “Incentive Award(s)” means the award determined and
allocated under the terms of the Plan. Each Incentive Award(s) shall be
designated by the year to which the award relates (the “Award Year”) even though
the value of the award may be determined and credited to a Participant’s
Incentive Account in a subsequent year. An example: The Year 2014 Incentive
Award may relate to the performance of the Company over the calendar year 2014
(the Award Year), even though the Incentive Award will only be determinable in
2015.
2.10Interest. “Interest” means the amount credited to each Participant’s
Incentive Account(s) on each Determination Date. The Company shall select
investment funds or benchmarks (which shall be published indices, mutual funds
or exchange traded funds which have ticker symbols, trade on an established
exchange and can be valued on a daily basis) from which a Participant may direct
the investment of his or her Incentive Account(s). Each Incentive Account may be
invested independently from the Participant’s other Incentive Accounts.
Investment elections by a Participant may be made only once per calendar year
during a time period announced by the Company. Such time period will be
communicated to Participants early in each calendar year. No investment election
changes will be permitted until the investment election time period in the
following calendar year. If a Participant fails to make an investment election
during the applicable time period, the investment for the Incentive Account
announced for the immediate prior calendar year will default to the most
conservative investment fund as selected by the Company, and the investment of
all other Incentive Accounts of the Participant, if any, shall be based on the
Participant’s most recent investment election for those Incentive Accounts (and
the default shall apply to all Incentive Awards if a Participant fails to make
an investment election when the individual directed investment program is first
implemented). Such credits to a Participant’s Incentive Account(s) may be either
positive or negative to reflect the increase or decrease in value of the
Incentive Account(s) in accordance with the provisions of this Plan. The
Incentive Awards and any Interest credited to the Incentive Account(s) of a
Participant are bookkeeping entries only and the Participant shall not have any
right to distribution of or ownership interest in any investment vehicle chosen
for the crediting of Interest to the Incentive Account(s).





--------------------------------------------------------------------------------





2.11Net Income. “Net Income” means the definition as applied under Generally
Accepted Accounting Principles. The BHE President and the Presidents may adjust
Net Income for extraordinary and non-recurring events, when appropriate.
2.12Participant. “Participant” means any employee who is eligible, pursuant to
Article III, below, to participate in this Plan, and who has been so notified by
the BHE President and the Presidents. Such employee shall remain a Participant
in this Plan for any award that has been made until such time as all benefits
payable for that specific Award Year have been paid in accordance with the
provisions hereof. A Participant may have an Incentive Account(s) or a Deferred
Account and not be chosen to participate in a subsequent Award Year.
2.13Plan. “Plan” means this PacifiCorp Long-Term Incentive Partnership Plan as
amended from time to time.
2.14Presidents. “Presidents” means the President and CEO of Pacific Power and
the President and CEO of Rocky Mountain Power.
2.15Retirement and Retirement Age. “Retirement” means termination of employment
with the Company after attaining age fifty-five (55) and “Retirement Age” means
age fifty-five (55).
2.16Separation from Service. “Separation from Service” or “Separates from
Service” means a Participant’s termination of employment with the Company or as
otherwise defined in Applicable Guidance (see Section 7.1(a)).
2.17Vest or Vested. “Vest” or “Vested” means deferred compensation which is not
subject to a Substantial Risk of Forfeiture (as defined in Applicable Guidance)
or to a requirement to perform further services for the Employer.
ARTICLE III – ELIGIBILITY AND PARTICIPATION
3.1Eligibility. Eligibility to participate in the Plan shall be limited to those
select key employees of the Company who are designated by the BHE President and
the Presidents from time to time. The BHE President shall not be a Participant
in the Plan. The Presidents may participate in the Plan but only the BHE
President shall make determinations regarding participation, the value of the
target Incentive Award, and the establishment and achievement of any individual
performance goals for the Presidents with respect to a particular Award Year.
3.2Participation. An employee’s participation in the Plan for any Award Year
shall be effective upon notification to the employee by the Presidents.
ARTICLE IV – INCENTIVE AWARD
4.1Annual Award. Prior to or during each Award Year, the BHE President and the
Presidents shall determine whether an Incentive Award shall be available for
such Award Year. If an Incentive Award is made available, the BHE President and
the Presidents will establish the award categories based upon Net Income target
goals and/or such other criteria as they deem appropriate for the Award Year
(including, but not limited to customer satisfaction, operational excellence,
financial, safety, environmental, regulatory integrity, and risk management
goals, and any individual goals specified for a particular Participant).
4.2Allocation of Award. The BHE President and the Presidents shall determine the
amount of the Incentive Award for which each Participant shall be eligible for
the Award Year





--------------------------------------------------------------------------------





(if the established goals are met for an Award Year), usually expressed as a
percentage of the Participant’s Base Salary.
4.3Determination of Annual Awards. The value of any Incentive Award shall be
determined by the BHE President and the Presidents as soon as practical after
the close of the Award Year, but in no event shall the value of the Award be
determined later than March 1st of the year following the Award Year.
4.4Reduction of Awards. The BHE President and the Presidents may, in their sole
discretion, establish certain criteria that must be met for an Incentive Award
to be awarded in full. These criteria may include the achievement of certain
customer satisfaction, operational excellence, financial, safety, environmental,
regulatory integrity or risk management goals or other goals (whether Company or
individual) established by the BHE President and the Presidents. The
determination of whether any applicable goals have been achieved with respect to
an Incentive Award shall be determined by the BHE President and the Presidents,
as of the time that the dollar value of that Incentive Award is determined in
Section 4.3 above. If any such goal is not met, the BHE President and the
Presidents may reduce the Incentive Award by an amount as they determine in
their sole discretion. In addition, with respect to an individual Participant
and a particular Award Year, the BHE President and the Presidents may determine
that the Participant will not receive an Incentive Award for such Award Year
regardless of whether the Participant has received an Incentive Award in a prior
Award Year or made a deferral election for such Award Year.


ARTICLE V – INCENTIVE ACCOUNT(S)
5.1Accounts. The Company shall maintain a separate bookkeeping account on behalf
of each Participant in the Plan for each Incentive Award. The value of any
Incentive Award allocated to each Participant plus any Interest earned thereon
shall be added to such Participant’s Incentive Account for the applicable Award
Year. Any distribution attributable to an Incentive Account shall reduce the
Incentive Account as of the date of distribution. These Incentive Accounts shall
be used solely to calculate the amount payable to each Participant under the
Plan and shall not constitute a separate fund of assets.
5.2Timing of Credits. The value of a Participant’s Incentive Award for an Award
Year shall be credited to a Participant’s Incentive Account for such Award Year
as of the day determined by the BHE President and the Presidents, but in no
event shall the date be later than March 1st of the year following the Award
Year. Each Incentive Account shall be increased or decreased by the Interest
credited on each Determination Date as though the balance of that Incentive
Account as of the date the Incentive Award is credited to a Participant’s
Incentive Account had been invested as provided in Section 2.10. Any
distributions to a Participant shall reduce the Participant’s Incentive
Account(s) as of the date of such distribution.
5.3Vesting of Accounts. Each Participant shall be twenty-five percent (25%)
Vested in his or her Incentive Account on December 31st of the Award Year and an
additional twenty-five percent (25%) on December 31 of each subsequent year;
provided, however, for the 2014 Award Year, such vesting rate shall be twenty
percent (20%) per year rather than twenty-five percent (25%). Participants must
be employed on December 31st to Vest for the year. The BHE President may
accelerate Vesting (but not accelerate payment), or may establish criteria with
respect to a Participant (in addition to the passage of time) before Vesting
will occur with





--------------------------------------------------------------------------------





respect to any Incentive Award; provided, however, that any portion of an
Incentive Award that has already Vested with the passage of time shall not be
subject to any such additional vesting criteria, and provided further that no
additional vesting criteria shall postpone the date of payment of the Incentive
Award as provided under Section 6.1. The Participant shall be considered to be
one hundred percent (100%) Vested in the event of termination of service as a
result of a Disability or death.
5.4Statement of Accounts. The Company shall give to each Participant a statement
showing the balances in the Participant’s Incentive Account(s) no less
frequently than on an annual basis.
ARTICLE VI – PLAN BENEFITS
6.1Normal Benefit. The balance of each Participant’s Incentive Account(s) shall
be paid as soon as administratively feasible following the end of the third year
following the Award Year, but in any event no later than two and one-half (2 ½)
months following the end of such third year; provided, however, for the 2014
Award Year, such payment timing shall be following the end of the fourth year
following the Award Year. Unless deferred pursuant to Section 6.3 below, such
amount shall be paid in a lump sum based upon the value of the Incentive Account
as of December 31 immediately prior to the payment date (or the value as of the
immediately preceding business day prior to December 31 if December 31 is not a
business day).
6.2Early Termination Benefit. In the event that a Participant Separates from
Service with the Company prior to the end of the third year following the end of
an Award Year (or prior to the end of the fourth year following the end of the
2014 Award Year), the Participant shall receive the Vested portion of the
Incentive Account(s) as of the most recent Determination Date preceding the date
of payment, payable in a lump sum; provided, however, that if the Participant
has a deferral election on file with respect to an Incentive Account pursuant to
Article VII, and incurs a Separation from Service after reaching Retirement Age,
payment of the Vested amount of any Incentive Account shall be governed by
Article VII with respect to the deferral election made by the Participant. If
paid in a lump sum, the amount shall be paid as soon as administratively
feasible after the Separation from Service, but in no event later than two and
one-half (2 ½) months following the date of Separation from Service. In
addition, the provisions of Section 7.2(A) shall apply to distributions under
this Section 6.2.
6.3Deferred Benefit. With respect to any Incentive Award, the Participant may
elect, in a manner acceptable to the Company, to defer the receipt of all or a
portion of the value of the Incentive Account due under this Plan by filing an
election to do so before the beginning of the Award Year relating to the
Incentive Award to be deferred. Any deferral election filed after the start of
an Award Year must meet the requirements of Section 7.4(B) (Changes to Payment
Election).
a)
The portion of the Incentive Account previously elected to be deferred shall be
transferred as of the last day of the third year following the end of the Award
Year (or as of the last day of the fourth year following the end of the 2014
Award Year) to a Deferred Account (or as soon as administratively feasible
following Separation from Service if an appropriate deferral election has
previously been made) and shall thereafter be subject to the terms and
conditions of Article VII herein (any portion not previously elected to be
deferred shall be paid pursuant to the provisions of Section 6.1 above);

b)
Such an election shall comply with the provisions of Section 7.4(A) and shall
only permit the deferral of benefits otherwise payable under Section 6.1 above,
and the limited circumstance set forth in Section 6.2 in the event of
Retirement; and






--------------------------------------------------------------------------------





c)
Such an election shall completely satisfy and discharge all obligations on the
part of the Company to the Participant (and the Participant’s Beneficiary) with
respect to such Incentive Account, and the Participant’s (and Participant’s
Beneficiary’s) rights under the Plan with respect to such Incentive Account
shall terminate and shall be governed by the provisions of the Plan dealing with
Deferred Accounts.

An example: A Participant may elect to defer the receipt of his 2015 Incentive
Award by filing an election to do so prior to December 31, 2014. If such
election is in a form acceptable to the Company, the balance of the Vested
portion of the 2015 Incentive Account as of December 31, 2018, shall be
transferred to a Deferred Account for the Participant as of that date.
6.4Death Benefit. In the event of the death of a Participant prior to payment of
any Incentive Account(s), the Participant’s Beneficiary shall receive the value
of the Incentive Account(s) determined as of the date of death. Such amounts
shall be paid in a lump sum as soon as administratively feasible after the death
of the Participant, but in no event later than two and one-half (2 ½) months
following the date of the Participant’s death.
6.5Withholding and Payroll Taxes. The Company that employs the Participant at
the time of payment shall withhold from any payment made pursuant to the Plan,
from an Incentive Account, any taxes required to be withheld from such payments
under law. A Beneficiary, however, may elect not to have withholding of federal
income tax pursuant to Section 3405(a)(2) of the Code, or any successor
provision thereto (U.S. only). If FICA/Medicare taxes are due with respect to
all or a portion of an Incentive Account prior to payment from the account, the
Participant shall make arrangements satisfactory to the Company for payment of
the Participant’s share of such taxes, which may include withholding of such
taxes from other regular pay of the Participant.
6.6Payment to Guardian. If a Plan benefit is payable to a minor, a person
declared incompetent or a person incapable of handling the disposition of the
property, the Company may direct payment to the guardian, legal representative
or person having the care and custody of such minor or person. The Company may
require proof of incompetence, incapacity or guardianship, as it may deem
appropriate prior to distribution. Such distribution shall completely discharge
the Company from all liability with respect to such benefit.
6.7Effect of Payment. The full payment of the applicable benefit under this
Article VI shall completely discharge all obligations on the part of the Company
to the Participant (and the Participant’s Beneficiary) with respect to the
Incentive Account(s), and the Participant’s (and Participant’s Beneficiary’s)
rights under the Plan with respect to the Incentive Account(s) shall terminate.
ARTICLE VII – DEFERRED BENEFIT
7.1Definitions. For the purposes of this Article VII, the following terms shall
have the meanings indicated, unless the context clearly indicates otherwise.
a)    “Applicable Guidance” means Treasury Regulations issued pursuant to Code
§409A or other written Treasury or IRS guidance regarding Code §409A.
b)    “Deferred Account” means the account established under the Plan for each
Participant who elects to defer receipt of benefits under Section 6.3. A
Deferred Account shall





--------------------------------------------------------------------------------





consist of subaccounts as selected by the Participant, which may be a Retirement
Account and an In-Service Account. The Deferred Account is 100% Vested.
c)    “Earnings” means the notional earnings, gains and losses applicable to a
Participant’s Deferred Account as described in Section 7.7.
d)    “Separation From Service” means a Participant’s termination of employment
with the Company or as otherwise defined in Applicable Guidance.
e)    “Specified Employee” means a Participant who is described in Code §416(i),
disregarding paragraph (5) thereof. However, a Participant is not a Specified
Employee unless any stock of the Company (or of a member of the same group of
controlled entities as Company) is publicly traded on an established securities
market or otherwise.
f)    “Specified Time or Pursuant to a Fixed Schedule” means a specific time or
schedule (but not the occurrence of an event) as a Participant payment election
may specify, and otherwise as described in Applicable Guidance.
g)    “Unforeseeable Emergency” means: (i) a severe financial hardship to the
Participant resulting from a sudden and unexpected illness or accident of the
Participant, the Participant’s spouse or a dependent (as defined in Code
§152(a)) of the Participant; (ii) loss of the Participant’s property due to
casualty; or (iii) other similar extraordinary and unforeseeable circumstances
arising as a result of events beyond the Participant’s control. The amount of
the distribution may not exceed the amount necessary to satisfy the
Unforeseeable Emergency plus taxes reasonably anticipated as a result of the
distribution, after taking into account the extent to which the hardship may be
relieved through reimbursement or compensation by insurance or otherwise or by
liquidation of the Participant’s assets, to the extent that liquidation of such
assets would not itself cause severe financial hardship.
7.2Separation from Service or Death. The Company will pay to the Participant the
balance held in the Participant’s Deferred Account following the earlier of the
Participant’s Separation from Service or death. Payment will commence at the
time and payment will be made in the form and method specified under Section
7.4. In the event of the Participant’s death, the Plan will pay to the
Participant’s Beneficiary the Participant’s Deferred Account balance or any
remaining amount thereof if benefits to the Participant already have commenced,
in accordance with the Participant’s election.
(A)    Distribution to Specified Employees. Notwithstanding anything to the
contrary in the Plan or in a Participant payment election, the Company may not
distribute to a Specified Employee, based on Separation from Service, earlier
than 6 months following Separation from Service (or if earlier, upon the
Specified Employee’s death).
7.3Other Payment Events. In addition to the payment events under Section 7.2,
the Company will pay to a Participant all or any part of the Participant’s
Deferred Account: (i) at a Specified Time or Pursuant to a Fixed Schedule
elected by the Participant with respect to an In-Service subaccount; or (ii)
based upon an Unforeseeable Emergency. Payment will commence at the time and
payment will be made in the form and method specified under Section 7.4.
7.4Form, Timing and Method/Payment Election. All distributions will be in cash.
Subject to the provisions of this paragraph, a Participant shall make an initial
payment election





--------------------------------------------------------------------------------





as to the method of payment under Section 7.4(A) and may make a change to an
election under Section 7.4(B). If no election to defer payment of an Award has
been made by the deadline as set forth in Section 6.3, the timing and method of
payment for an Award as set forth in Section 6.1, 6.2 and 6.4 shall be deemed to
be the Participant’s initial deferral election for purposes of a change to an
election under Section 7.4(B). Until the Company completely distributes a
Participant’s Deferred Account, the Plan will continue to credit the
Participant’s Deferred Account with Earnings, in accordance with Section 7.7.
Except as provided below, a Participant may elect either a lump sum payment or
substantially equal annual installments (not to exceed 10) with respect to a
Retirement subaccount and an In-Service subaccount. If no election is made as to
method, payment shall be made in a lump sum. If no election is made with respect
to an In-Service subaccount as to a specified time to begin payments, the date
of the regularly scheduled payment for an Incentive Account shall be deemed to
be the date to begin payments. Distributions from a Retirement subaccount as a
result of Separation from Service after Retirement Age shall be made (or
commence) in January following the calendar year in which Separation from
Service occurs. Except as provided below, payments from an In-Service subaccount
shall commence as soon as administratively feasible following the date selected
by the Participant. If Separation from Service occurs after Retirement Age and
before commencement of distribution from an In-Service subaccount, the
In-Service subaccount shall be added to the Retirement subaccount and
distributed accordingly. Distributions from an In-Service subaccount or a
Retirement subaccount, when a Separation from Service occurs prior to Retirement
Age (including death prior to Retirement Age), shall be made as soon as
administratively feasible following the date of Separation from Service (or
death) and shall be made in a lump sum payment (except that payments from the
remaining account balance in an In-Service subaccount, where payments have
already commenced prior to Separation from Service, shall continue to be made
under the schedule then in effect). Payments made because of Unforeseeable
Emergency shall be made (or commence) as soon as administratively feasible
following such event. In the event of death after attaining Retirement Age or
after payments from a Deferred Account have begun, a lump sum payment to the
Beneficiary shall be made as soon as administratively feasible after date of
death if the Participant had previously elected a lump sum distribution to the
Beneficiary pursuant to Section 7.4(A) (initial payment election) or pursuant to
Section 7.4(B)(1) (change to payment election). Disability shall not be treated
as a distribution event if Separation from Service has not occurred.
(A)    Initial Payment Election. A Participant, as to an In-Service subaccount
shall make an initial payment election with respect to a Specified Time or
Pursuant to a Fixed Schedule at the time of the Participant’s first deferred
benefit election into such subaccount. As to a Retirement subaccount, a
Participant shall make an initial payment election as to a method of payment
(Fixed Schedule) at the time of his or her first deferred benefit election into
such subaccount (the Specified Time being a date following Separation of Service
as provided in Section 7.4 above). A Participant shall make any permissible
initial payment election on a form the Company provides for that purpose. At the
time of any such first deferred benefit election into any subaccount in his or
her Deferred Account, a Participant may elect to have a lump sum payment made to
his or her Beneficiary in lieu of the form of payment that otherwise has been
selected for payout during the Participant’s life.





--------------------------------------------------------------------------------





(B)    Changes to Payment Election. A Participant may change the Participant’s
initial payment election (or change election) as to any subaccount in his or her
Deferred Account, including any Plan default payment applicable in the absence
of an election. Any such change election must comply with this Section 7.4(B). A
Participant must make any change election on a form the Company provides for
such purpose.
(1)    Conditions on Changes to Payment Elections. Any Participant change
election: (i) may not take effect until at least 12 months following the date of
the change election; (ii) must result in the first payment under the change
election being made not earlier than 5 years following the date upon which the
originally-elected payment would have been made (except if payment is on account
of death, or Unforeseeable Emergency); and (iii) if the change election relates
to a Participant’s previous election of a Specified Time or Pursuant to a Fixed
Schedule, the Participant must make the change election not less than 12 months
prior to the date of the first scheduled payment under the election being
changed (or, in the case of installment payments treated as a single payment, 12
months prior to the date the first amount was scheduled to be paid).
(2)    Definition of “Payment.” Except as otherwise provided in Section
7.4(B)(3), a “payment” for purposes of applying Section 7.4(B)(1) is each
separately identified amount the Company is obligated to pay to a Participant on
a determinable date and includes amounts paid for the benefit of the
Participant. An amount is “separately identified” only if the Company can
objectively determine the amount.
(3)    Installment Payments. As set forth in Applicable Guidance, and for
purposes of making a change to a payment election under this Section 7.4(B), a
series of installment payments will be treated as a single payment. For purposes
of this Section 7.4(B)(3), a “series of installment payments” means payment of a
series of substantially equal periodic amounts to be paid over a predetermined
number of years, except to the extent that any increase in the payment amounts
reflects reasonable Earnings through the date of payment.
(4)    Coordination with Anti-Acceleration Rule. In applying Section 7.4(C),
“payment” means as described in Sections 7.4(B)(2) and (3). A Participant under
a change payment election may change the form of payment to a more rapid
schedule (including a change from installments to a lump-sum payment) without
violating Section 7.4(C), provided any such change remains subject to the change
payment election provisions under this Section 7.4(B). Accordingly, if the
Participant’s payment change election modifies the payment method from
installments to a lump-sum payment, a payment change election must satisfy
Section 7.4(B)(1) measured from the first installment payment. If a payment
change election only modifies the timing of an installment payment, the payment
change election must apply to each installment and must satisfy Section 7.4(B)
measured from each installment payment.
(C)    No Acceleration. Neither the Company nor the Participant may accelerate
the time or schedule of any payment under the Plan except as Applicable Guidance
may permit. For this purpose, the following are not an acceleration: (i) a
payment required under a domestic relations order under Code §414(p)(1)(B); (ii)
a payment required under a certificate of divestiture under Code §1043(b)(2); or
(iii) a payment to





--------------------------------------------------------------------------------





pay the FICA tax (and income tax withholding related to the FICA) on the
deferred compensation.
(D)    Cash-Out Upon Separation. Notwithstanding a Participant’s payment
election or any contrary Plan terms, the Company will distribute in a single
cash payment the entire Deferred Account of a Participant who has incurred a
Separation from Service where the Participant’s Deferred Account balance does
not exceed $10,000. The Company will make any payment under this Section as soon
as administratively feasible following Separation from Service.
7.5Withholding of Income Tax. The Company that employs the Participant at the
time of payment or employed the Participant immediately prior to a Separation
from Service (with the Company including such payment on a Form W-2 issued by
the Company to the Participant) will withhold from any payment made under the
Plan from a Deferred Account and from any amount taxable under Code §409A, all
applicable taxes, and any and all other amounts required to be withheld under
federal, state or local law, including Applicable Guidance.
7.6Administration of Payment Date(s). The Company may pay a Participant’s
Deferred Account balance on any date that is administratively feasible following
any Plan specified payment date or date of any authorized distribution event or
the date specified in any valid payment election, but in no event later than two
and one-half (2 ½) months following any such date; and provided further that the
Participant shall not be permitted, directly or indirectly, to designate the
taxable year of the payment.
7.7Notional Earnings. The Company, under the Plan, periodically will credit
Deferred Accounts with a determinable amount of notional Earnings (as a
specified fixed or floating interest rate or other specified index or indices
based on established and published financial investment benchmarks). The
Participant has the right to direct the investment of the Participant’s Deferred
Account pursuant to conditions established by the Company. This right is limited
strictly to investment direction and the Participant will not be entitled to the
distribution of any Deferred Account asset except as the Plan otherwise permits.
Except as otherwise provided in the Plan or trust, all Plan assets, including
all incidents of ownership, at all times will be the sole property of the
Company.
ARTICLE VIII – BENEFICIARY DESIGNATION
8.1Beneficiary Designation. Each Participant shall have the right, at any time,
to designate one (1) or more persons or entities as Beneficiary (both primary as
well as secondary) to whom benefits under the Plan shall be paid in the event of
Participant’s death prior to complete distribution of the Participant’s
Incentive Account(s) or Deferred Account balances. Each Beneficiary designation
shall be in a written form prescribed by the Company and shall be effective only
when filed with the Company during the Participant’s lifetime.
8.2Changing Beneficiary. Any Beneficiary designation may be changed by a
Participant without the consent of the previously named Beneficiary by the
filing of a new Beneficiary designation with the Company. The filing of a new
designation shall cancel all designations previously filed.





--------------------------------------------------------------------------------





8.3Change in Marital Status. If the Participant’s marital status changes after
the Participant has designated a Beneficiary, the following shall apply until
such time as the Participant submits a revised Beneficiary form.
a)
If the Participant is married at death but was unmarried when the designation
was made, the designation shall be void.

b)
If the Participant is unmarried at death but was married when the designation
was made:

i)    The designation shall be void if the former spouse was named as
Beneficiary.
ii)    The designation shall remain valid if the spouse was not named and a
non-spouse Beneficiary was named.
c)
If the Participant was married when the designation was made and is married to a
different spouse at death:

i)    The designation shall be void if the former spouse was named as
Beneficiary.
ii)    The designation shall remain valid if the former spouse was not named and
a non-spouse Beneficiary was named.
8.4No Beneficiary Designation. If any Participant fails to designate a
Beneficiary in the manner provided above, if the designation is void, or if the
Beneficiary designated by a deceased Participant dies before the Participant or
before complete distribution of the Participant’s benefits, the Participant’s
Beneficiary shall be the person in the first of the following classes in which
there is a survivor:
a)The Participant’s surviving spouse;
b)
The Participant’s children (including stepchildren) in equal shares, except if
any of the children predeceases the Participant but leaves surviving descendant,
then such descendant shall take by right of representation the share the
deceased child would have taken if living;

c)The Participant’s estate.
8.5Effect of Payment. Payment to Beneficiary or other proper legal
representative of the Beneficiary shall completely discharge the Company’s
obligations under the Plan and the Company may require a release to that effect
from the Beneficiary or other proper legal representative of the Beneficiary
prior to the distribution.
8.6Minor or Incompetent Beneficiary. If a Beneficiary is a minor or otherwise
reasonably determined by the Employer to be legally incompetent, the Employer
may cause the Plan to pay the Participant’s Vested Incentive Account(s) or
Deferred Account balances to a guardian, trustee or other proper legal
representative of the Beneficiary.
ARTICLE IX – ADMINISTRATION
9.1Binding Effect of Decisions. Subject to the rights of a Participant under the
claims procedure set forth in Article X, the decision or action of the BHE
President and the Presidents with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final, conclusive
and binding upon all persons having any interest in the Plan.





--------------------------------------------------------------------------------





ARTICLE X – CLAIMS PROCEDURE
10.1Claim. Any person or entity claiming a benefit, requesting an interpretation
or ruling under the Plan (hereinafter referred to as “Claimant”) shall present
the request in writing to the BHE President and the Presidents, who shall
respond in writing as soon as practical. The decision shall be in writing and
shall state the reasons and the relevant Plan provisions. All decisions on
review shall be final and bind all parties concerned.
10.2Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:
a)
The reasons for denial, with specific reference to the Plan provisions on which
the denial is based;

b)
A description of any additional material or information required and an
explanation of why it is necessary; and

c)
An explanation of the Plan’s claim review procedure.

10.3Review of Claim Denial. Any Claimant whose claim or request is denied or who
has not received a response within sixty (60) days may request a review by
notice given in writing to the BHE President and the Presidents. Such request
must be made within sixty (60) days after receipt by the Claimant of the written
notice of denial, or in the event Claimant has not received a response sixty
(60) days after receipt by the BHE President and the Presidents of Claimant’s
claim or request. The claim or request shall be reviewed by the BHE President
and the Presidents, who may, but shall not be required to, grant the Claimant a
hearing. On review, the Claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.
10.4Final Decision. The decision on review shall normally be made within sixty
(60) days after receipt of Claimant’s claim or request. If an extension of time
is required for a hearing or other special circumstances, the Claimant shall be
notified and the time limit shall be one hundred twenty (120) days.
ARTICLE XI – AMENDMENT AND TERMINATION OF PLAN
11.1Amendment. The Company reserves the right to amend the Plan at any time to
comply with Code §409A and Applicable Guidance or for any other purpose,
provided that such amendment will not result in taxation to any Participant
under Code §409A. Except as the Plan and Applicable Guidance otherwise may
require, the Company may make any such amendments effective immediately.
11.2Termination. The Company, by action of the Board, may terminate, but is not
required to terminate, the Plan and distribute Plan Accounts under the following
circumstances:
(1) Dissolution/Bankruptcy. The Company may terminate the Plan within 12 months
following a dissolution of a corporate Company taxable under Code §331 or with
approval of a Bankruptcy court under 11 U.S.C. §503(b)(1)(A), provided that the
deferred compensation is paid to the Participants and is included in the
Participants’ gross income in the latest calendar year: (i) in which the plan
termination occurs; (ii) in which the amounts no longer are subject to a
Substantial Risk of Forfeiture; or (iii) in which the payment is
administratively practicable.





--------------------------------------------------------------------------------





(2) Change in Control. The Company may terminate the Plan within the 30 days
preceding or the 12 months following a Change in Control (as defined in
Applicable Guidance) provided the Company distributes all Plan Accounts (and
must distribute the accounts under any substantially similar Company plan which
plan the Company also must terminate) within 12 months following the Plan
termination.
(3) Other. The Company may terminate the Plan for any other reason in the
Company’s discretion provided that: (i) the Company also terminates all
aggregated plans in which any Participant also is a participant; (ii) the
Company makes no payments under the Plan in the 12 months following the Plan
termination date other than payments the Company would have made under the Plan
irrespective of Plan termination; (iii) the Company makes all payments within 24
months following the Plan termination date; and (iv) the Company within 3 years
following the Plan termination date does not adopt a new plan covering any
Participant that would be an aggregated plan.
(4) Applicable Guidance and Plan Types. The Company may terminate the Plan under
such other circumstances as Applicable Guidance may permit. In addition, for
purposes of plan termination, the portion of the Plan representing Incentive
Accounts shall be considered to be a non-elective account balance plan type and
the portion of the Plan representing Deferral Accounts shall be considered to be
an elective account balance plan type.
ARTICLE XII – MISCELLANEOUS
12.1Unfunded Plan. To the extent the Plan is considered an “employee benefit
pension plan” under Section 3 (2) the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) with respect to any Participant (because some or all
of the payments with respect to a Participant under the Plan have been elected
by the Participant to be made from a Retirement Account), the Plan, as to any
such Participant, is an unfunded plan maintained primarily to provide deferred
compensation benefits for a select group of “management or highly-compensated
employees” within the meaning of Sections 201, 301 and 401 of the ERISA, and
therefore is exempt from the provisions of Parts 2, 3 and 4 of Title I of ERISA.
Accordingly, the Board may terminate the Plan and make no further benefit
payments or remove certain employees as Participants if it is determined by the
United States Department of Labor, a court of competent jurisdiction, or an
opinion of counsel that the Plan constitutes an employee pension benefit plan
within the meaning of Section 3(2) of ERISA (as currently in effect or hereafter
amended) which is not so exempt.
12.2Company Obligation. The obligation to make benefit payments to any
Participant under the Plan shall be an obligation solely of the Company.
12.3Unsecured General Creditor. Notwithstanding any other provision of the Plan,
Participants and Participants’ Beneficiaries shall be unsecured general
creditors, with no secured or preferential rights to any assets of the Company
or any other party for payment of benefits under the Plan. Any property held by
the Company for the purpose of generating the cash flow for benefit payments
shall remain its general, unpledged and unrestricted assets. The Company’s
obligation under the Plan shall be an unfunded and unsecured promise to pay
money in the future.





--------------------------------------------------------------------------------





12.4Trust Fund. The Company shall be responsible for the payment of all benefits
provided under the Plan. At its discretion, the Company may establish one (1) or
more trusts for the purpose of assisting in the payment of such benefits.
Although such a trust shall be irrevocable, its assets shall be held for payment
of all the Company’s general creditors in the event of insolvency. To the extent
any benefits provided under the Plan are paid from any such trust, the Company
shall have no further obligation to pay them. If not paid from the trust, such
benefits shall remain the obligation of the Company.
12.5Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
of the amounts, if any, payable hereunder, or any part thereof, which are, and
all rights to which are, expressly declared to be unassignable and
non-transferable except only pursuant to the designated Beneficiary in the event
of death or Disability or pursuant to a legal will or the laws of intestate
succession. No part of the amounts payable shall, prior to actual payment, be
subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.
12.6Not a Contract of Employment. The Plan shall not constitute a contract of
employment between the Company and the Participant. Nothing in the Plan shall
give a Participant the right to be retained in the service of the Company or to
interfere with the right of the Company to discipline or discharge a Participant
at any time.
12.7Protective Provisions. A Participant will cooperate with the Company by
furnishing any and all information requested by the Company, in order to
facilitate the payment of benefits hereunder.
12.8Governing Law. The provisions of the Plan shall be construed and interpreted
according to the laws of the State of Oregon, except as preempted by federal
law.
12.9Validity. If any provision of the Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining parts
hereof, but the Plan shall be construed and enforced as if such illegal and
invalid provision had never been inserted herein.
12.10Notice and Elections. Any notice required or permitted under the Plan shall
be sufficient if in writing and hand delivered or sent by registered or
certified mail. Such notice shall be deemed given as of the date of delivery or,
if delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification. Mailed notice to the BHE President and the
Presidents or to the Company shall be directed to the Company’s address. Mailed
notice to a Participant or Beneficiary shall be directed to the individual’s
last known address in the Company’s records. Any election made under the Plan
must be in writing and delivered (electronically, by facsimile, or by mail) to
the Company pursuant to procedures established by the Company. The Employer will
prescribe the form of any Plan notice or election to be given to or made by
Participants. Any notice or election will be deemed given or made as of the date
of actual receipt, or if given or made by certified mail, as of 3 business days
after mailing.





--------------------------------------------------------------------------------





12.11Successors. The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise, acquire all or substantially
all of the business and assets of the Company, and successors of any such
corporation or other business entity.
12.12Account Statements. The Company will provide each Participant with a
statement of the Participant’s Incentive Accounts and Deferral Accounts at least
annually as of the last day of the most recent calendar year. The Company also
will provide account statements to any Beneficiary of a deceased Participant
with an Incentive Account or Deferral Account remaining in the Plan.
12.13Accounting. The Company will maintain for each Participant as is necessary
for proper administration of the Plan, an Incentive Account for each Award year
and a Deferral Account (and Retirement and In-Service subaccounts).
12.14Costs and Expenses. The Company will pay the costs, expenses and fees
associated with the operation of the Plan, excluding those incurred by
Participants or Beneficiaries. The Company will pay costs, expenses or fees
charged by or incurred by the trustee only as provided in the trust or other
agreement between the Company and the trustee.
12.15Reporting. The Company will report deferred compensation for Participants
on Form W-2 in accordance with Applicable Guidance.







--------------------------------------------------------------------------------





Berkshire Hathaway Energy Company


BY: /s/ William J. Fehrman
William J. Fehrman
President and CEO


DATED: December 2, 2019


 
Pacific Power, an unincorporated division of PacifiCorp


BY: /s/ Stefan Bird
Stefan Bird
President and CEO


DATED: November 26, 2019




Rocky Mountain Power, an unincorporated division of PacifiCorp


BY: /s/ Gary Hoogeveen
Gary Hoogeveen
President and CEO


DATED: November 26, 2019








